Citation Nr: 9904762	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-42 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a cyst of the right 
testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 4, 1975 until 
December 29, 1975.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1995 
rating decision of the Fargo, North Dakota Regional Office 
(RO) which denied service connection for a right testicular 
cyst.

This case was remanded by a decision of the Board dated in 
May 1998 and is once again before the signatory Member for 
appropriate disposition.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he now has a cyst of the right 
testicle which is of service onset or which is related to his 
service-connected inguinal hernia.  It is asserted that 
service connection for such should now be granted by the 
Board.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for a cyst of the right testicle is not well 
grounded.  



FINDINGS OF FACT

The claim for entitlement to service connection for cyst of 
the right testicle is not supported by competent evidence 
showing that the claim is plausible or capable of 
substantiation; no right testicle cyst is currently 
identified.


CONCLUSION OF LAW

The claim for service connection for a cyst of the right 
testicle is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998).

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The service medical records reflect that the veteran was 
determined to be medically unfit for induction and was 
discharged from service on account of a right inguinal hernia 
with cord hydrocele.  Service connection for such was granted 
by rating action dated in May 1976.  

The appellant filed a claim for a cyst of the right testicle 
in September 1995.  Subsequently received was the report of a 
VA echogram of the scrotum dated in February 1995 indicating 
impressions which included a small cyst of the right 
testicle.  It was noted that this was not visualized on a 
prior ultrasound, but that it was felt that the area of the 
scrotum containing the cyst was not included on the previous 
study.  

The veteran was afforded a VA compensation and pension 
examination in February 1996 where it was reported that 
examination of the right testicle revealed a small ill-
defined "cysti-like" mass in the epididymis region.  
Following examination, the examiner's diagnoses included no 
testicular cyst condition found.  It was determined that the 
veteran had a small hydrocele of each testicle.  On VA 
general medical examination of that same date, it was noted 
that an ultrasound performed approximately one year before 
disclosed cysts which were felt to be 'hydrocele of the 
cords.'

A VA outpatient clinic record of December 1996 indicated that 
the appellant was seen for right groin pain and discomfort 
whereupon it was recorded that physical examination disclosed 
findings which included a hydrocele of the right cord and a 
cyst of the epididymis.  Extensive VA records dating between 
1976 and 1998 were subsequently received showing that the 
veteran sought treatment for genitourinary complaints on 
numerous occasions.  In February 1991 he indicated that he 
had had some swelling of the right testis since service.  It 
was observed, however, that there was no apparent swelling of 
the scrotum on examination.   An echogram of the scrotum in 
July 1991 was interpreted as showing that the right testicle 
was unremarkable.  In February 1995, it was noted that the 
appellant was seen in urology consultation for a cystic 
structure superior to the right testicle.  Following 
evaluation, he was determined to have a hydrocele condition, 
bilaterally.  He was admitted in October 1995 for a condition 
not pertinent to this appeal whereupon a physical examination 
was noted to be unremarkable except for a reported right 
hydrocele.  Right hydrocele, by history, was recorded among 
the discharge diagnoses.  The testicles were found to be 
normal, bilaterally, in March 1997.  The veteran was seen in 
April 1997 where he indicated that he had scrotal cysts which 
were becoming more painful when working hard.  Examination 
revealed bilateral scrotal masses.  The assessments included 
bilateral cysts.  Upon echogram of the scrotum in July 1997 
it was reported that there was a negative testicular 
ultrasound, and that no cysts were identified on current 
examination.

The veteran underwent a VA genitourinary examination in June 
1998. An echogram of the scrotum was performed showing no 
intratesticular abnormality on either side.  The examiner 
wrote in July 1998 that ultrasound failed to confirm the 
presence of cystic mass in the testicle, or the epididymis on 
the right.  In an addendum of August 1998 to the June/July 
examination report, it was added that upon review of the 
claims folder, the evidence indicated that the right testicle 
was tender but normal on examination in June 1998.  It was 
noted that there was no cyst of the right testicle.

The Board recognizes in this instance that while an echogram 
in February 1995 was interpreted as showing a cyst of the 
right testicle, and the clinical evidence has vaguely 
referred to a right testicular mass or cyst on several 
occasions, the medical record on the whole, including 
subsequent echograms of the scrotum, overwhelmingly indicates 
that the appellant has never had a right testicular cyst.  
The record reflects that he has more often been determined to 
have a right hydrocele for which service connection is 
already in effect in association with his service-connected 
right inguinal hernia.  Following the most recent VA 
examination n June 1998, it was unequivocally found that 
there was no cyst of the right testicle for which service 
connection may be granted.  See 38 C.F.R.§ 1110; 38 C.F.R. 
§ 3.303.  In this regard, it must be pointed out to the 
veteran that a claim for service-connection must be 
accompanied by evidence which establishes that he currently 
has the claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A well-grounded claim requires 
evidence of a present disability.  Brammer at  223.  The 
veteran's contentions to the effect that he now has a right 
testicle cyst do not establish that he has any disability in 
this regard since he is not qualified, as a lay person, to 
offer a medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).  A well-grounded 
claim must be supported by evidence, more than merely 
allegations.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Accordingly, without the requisite competent 
evidence reflecting that the veteran currently has a cyst of 
the right testicle, he has not met his burden of submitting 
evidence that his claim for service connection for such is 
well grounded (Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Tirpak at 611), and the claim must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).



ORDER

The claim for service connection for cyst of the right 
testicle is not well grounded and the appeal is therefore 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 7 -


